Citation Nr: 1515580	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  13-05 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service-connected lumbar herniated nucleus pulposus and degenerative disk disease (hereinafter lumbar spine disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2007 to June 2011.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California which granted service connection for a lumbar spine disability and assigned a 10 percent rating effective the day after the Veteran's release from active duty.  Original jurisdiction now resides with the RO in Wichita, Kansas.

In March 2014, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of the proceeding is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To schedule the Veteran for a VA examination to ascertain the current severity of the Veteran's service-connected lumbar spine disability.

The Veteran injured his back in February 2009 during service.   The Veteran was assessed with lumbar herniated nucleus pulposus and degenerative disk disease.

In June 2011, the Veteran underwent a VA examination.   The claims file was not reviewed.   The examiner noted lumbar spine symptoms with intermittent radiation.  Flare-ups were noted to be precipitated by activity or prolonged standing, sitting or lying down.   Forward flexion was to 80 degrees with pain beginning at 30 degrees; extension was to 25 degrees with pain beginning at 15 degrees; right and left flexion were to 35 degrees and right and left rotation were to 30 degrees without objective evidence of pain.

In a May 2012 VA treatment record, the Veteran related he was doing physical therapy and had epidural steroid injections with minimal relief.  He reported taking over-the-counter medication.  Other treatment records show chronic pain and continuing impact on activities caused by pain.

In March 2014, the Veteran testified at a hearing before the Board.  He indicated he was in pain all day no matter what he was doing, to include sleeping or moving around.  He indicated he could not touch his toes and indicated his feeling that "it's getting worse now where I can't even reach the point that I used to be able to."  He indicated that he could not "stand straight like normal people do."  He reported having a periodic sharp pain in his back on a daily basis.   When asked about his range of motion, the Veteran indicated that he believed he had gotten more sensitive when leaning back and that bending over was "terribly painful as of lately."  He stated his belief that since his last examination, his condition has gotten worse.

Review of the Veteran's service treatment records, the June 2011 VA examination, post-service treatment records and the Veteran's March 2014 hearing testimony tends to show that the Veteran's back condition has worsened and that the evidence in the claims file may not adequately reflect the current severity of his service-connected disability.

In claims for an increased rating, the current level of disability is most important.  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  Here, the most recent spine examination was nearly four years ago.  Although age of an examination is not, in itself, an automatic reason for remand, a current examination is necessary in determining the overall disability picture.  
Since the June 2011 examination, the Veteran has provided evidence of worsening flare-ups, experiencing spasms in his back that were not evident before and reduced range of motion.  Based on this evidence, the Board finds that a new examination should be scheduled.

In addition, the record reflects the Veteran has sought treatment for his back at both the VA Medical Centers in Wichita and Kansas City.  On remand, the RO should associate all outstanding treatment records with the claims file.

Furthermore, at his hearing before the Board, the Veteran indicated he was seeking treatment from a chiropractor.  The record does contain treatment notes dated in February 2012 that were submitted by the Veteran.  On remand, the RO should give the Veteran the opportunity to provide authorization for VA to seek any additional private treatment records that may be pertinent to his claim

Accordingly, the case is REMANDED for the following action:

1.  Associate all outstanding VA treatment records with the claims file, to include those from the VA Medical Centers in Wichita and Kansas City.

2.  Ask the Veteran to provide authorization for release of any private treatment records pertaining to his lumbar spine disability that are not already in the claims file, to include records from his chiropractor.  Request any records properly identified by the Veteran.  

3.  Schedule the Veteran for a VA examination with an appropriate specialist to assess the current nature and severity of his service-connected lumbar spine disability.

The claims file, to include the files on VBMS and VVA, should be made available for review and the examination report should reflect that such review occurred.

The examiner should perform range of motion testing administered with a goniometer.  

Along with actual measurement of range of motion, the examiner should indicate whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in additional functional loss.  
The examiner should note the presence of favorable ankylosis, unfavorable ankylosis and/or incapacitating episodes. The examiner should specifically indicate the presence of any other associated objective neurologic abnormalities, to include bowel or bladder impairment.

All objective and subjective symptoms should be reported in detail.

Finally, the examiner should provide an opinion as to the functional limitations the Veteran experiences as a result of his low back condition and what impact, if any, those have on his occupational functioning.

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




